3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Claims 1 and 9 recites given a plurality of radiation patterns corresponding to spatial combinations of a plurality of signals, beam switching between the given pluralities of radiation patterns within a configured time, wherein the beam switching within the configured time creates a beam having a new radiation pattern. This judicial exception is not integrated into a practical application because there is missing elements/devices to fulfill the beam switching and therefore creating a new radiation pattern. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because beam switching in a certain period is known in the art and there is no control device of algorithm to give further information of how this so called configured time. A configured time is generally implemented with a device to control/calculate/process.
A further review of the dependent claims 2-8, 10-13 does not appear to provide more detail or device to overcome the abstract idea rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (9948377).
Regarding claim 14, Kim discloses a phased array apparatus comprising:
a plurality of phase shifters configured to be connected to an array of antenna elements (antenna array 101, phase shifters 602 in Fig. 6);
a plurality of modulators (the transmitter can be equipped with multiple RF chains and a set of phase shifter arrays. Digital beamforming requires each antenna element connected to its own RF chain, col. 8, lines 37-40)(multiple RF chains implies multiple modulators used), each of the plurality of modulators connected to one of the plurality of phase shifters (603 connected to phase shifter array 602), said each of the plurality of modulators configured to perform noise shaping based on a frequency response of the phase shift control performed on a connected phase shifter; 
each of the plurality of phase shifters configured to control a phase shift of a signal based on an output by a connected modulator; and 
a combiner-splitter module coupled to the plurality of phase shifters, the combiner­splitter module configured to divide a source into individual signals and configured to 
Regarding claims 1, 9, 19, Kim discloses method of phase shift control based side lobe level reduction and shaping radiation pattern, comprising:
given a plurality of radiation patterns corresponding to spatial combinations of a plurality of signals (see Fig. 1A, beams 101a to 104a corresponding to different signals at different angle/azimuth at each point of time, col. 3, lines 45-50) beam switching between the given plurality of radiation patterns within a configured time, wherein the beam switching within the configured time creates a beam having a new radiation pattern (each beam is an individual  controlled amplitude and phase in beam steering technology); 
the beam switching comprising performing phase shift control within the configured time, and the phase shift control comprising switching the phase shifts being applied on the plurality of signals to cancel signals among the created beam in unwanted directions (beamforming forms a desired pattern at desired angle with appropriate amplitude while reducing interference to other signal receiver/transmitter).
Regarding claims 12, 20 Kim discloses wherein the beam switching is performed multiple times between the radiation patterns within the configured time (the adaptive transmission scheme (ATS), 901, calculates an instantaneous bit error rate (BER) based on the orthogonal channel model, and then selects type of modulation 904 with smallest instantaneous BER, col. 12,  lines 34-38)(a fading channel or BER deterioration triggers the transmission pattern changed).
Regarding claim 15, Kim discloses wherein the plurality of modulators are sigma-delta modulators (Fig. 6 and Fig. 7)( the RF cahin/modulator is performing ADC or DAC job).

Regarding claims 2-4, Kim discloses wherein the beam switching is performed multiple times between the radiation patterns within the configured time (adaptive transmission scheme, Fig. 10) and wherein the beam switching between the radiation patterns is performed in varying intervals of time within the configured time and the time spent in each of the radiation patterns can vary (col. 12, lines 24-49)(transmission can vary with received condition and add bits of transmission time or change of modulation schemes).
Regarding claim 5s, Kim discloses wherein an order in which the radiation patterns are switched is configurable based on the new radiation pattern being formed and the bandwidth of the signal (the bits and path assignments are determined to maximize the data throughput, col. 12, lines 57-58)(data throughput is the bandwidth assigned to the transmission scheme).
Regarding claims 6, Kim discloses wherein the given plurality of radiation patterns include at least one radiation pattern formed by controlling the phase of the plurality of signals (see Fig. 1A, each signals/radiation pattern corresponding to a different angle through control of phase).
Regarding claims 13 and 18, Kim discloses the beam switching between the radiation patterns is performed in varying intervals of time within the configured time and the time spent in each of the radiation patterns can vary (depends on the channel state information); 

an order in which the radiation patterns are switched is configurable based on the new target radiation pattern being formed.

Allowable Subject Matter
Claims 7-8, 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov